UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6995



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


CHRISTOPHER ANDARYL WILLS,        a/k/a   Michael
Wills, a/k/a Ed Short,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-99-396)


Submitted:   August 31, 2005                 Decided:   October 4, 2005


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Andaryl Wills, Appellant Pro Se. James L. Trump, Kevin
Victor DiGregory, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Christopher Andaryl Wills seeks to appeal the district

court’s order denying appointment of counsel for his 28 U.S.C.

§ 2255 (2000) petition.         This court may exercise jurisdiction only

over    final    orders,   28     U.S.C.   §   1291   (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).      The order Wills seeks to appeal is neither a final

order   nor     an   appealable    interlocutory      or   collateral   order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 2 -